NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN ADRIAN QUIM-GONON,                         No.    15-70570

                Petitioner,                     Agency No. A089-840-033

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Juan Adrian Quim-Gonon, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and grant in part the

petition for review, and we remand.

      Substantial evidence supports the agency’s finding that Quim-Gonon failed

to establish he was or would be persecuted on account of a protected ground.

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Our conclusion is not affected

by the differing nexus standards applicable to asylum and withholding of removal

claims. Cf. Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017)

(discussing Zetino v. Holder having drawn no distinction between the standards

where there was no nexus at all to a protected ground). Thus, Quim-Gonon’s

asylum and withholding of removal claims fail.

      The BIA erred in finding that Quim-Gonon did not meaningfully raise his

CAT claim before the IJ. Quim-Gonon’s asylum application, declaration, and pre-

hearing statement identified his fear of torture. See Pirir-Boc v. Holder, 750 F.3d

1077, 1086 n.9 (9th Cir. 2014) (“[A] CAT claim is sufficiently raised when an

alien declares his fear of future torture on his asylum application and provides

supporting evidence during the removal hearing.”). The agency also erred by not


                                          2                                   15-70570
considering Quim-Gonon’s country condition evidence as it related to his CAT

claim. See Aguilar-Ramos v. Holder, 594 F.3d 701, 705 (9th Cir. 2010). Thus, we

grant the petition for review and remand Quim-Gonon’s CAT claim to the agency

for further proceedings consistent with this disposition. See INS v. Ventura, 537

U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  15-70570